DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest wherein the lens driver movable in the direction parallel to the optical axis is a unit held by at least one elastic member arranged at both a support frame and a fixture base; wherein the lens driver movable in the plane orthogonal to the optical axis is a unit comprising the at least one elastic member and supported by a ball, the at least one elastic member connecting the base with the support frame and being configured to keep the support frame at a center with respect to the optical axis, wherein the lens driver movable in the direction parallel to the optical axis and the lens driver movable in the plane orthogonal to the optical axis are separate, and wherein the lens driver movable in the direction parallel to the optical axis is arranged on the lens driver movable in the plane 

Regarding claims 2 - 10, these claims are also objected to as being dependent from objected claim 1.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEKIMOTO (US PgPub No. 2016/0241787) teaches optical axis with movement member and elastic member with a ball.
Wakamatsu (US PgPub No. 2015/0160469) teaches optical axis with movement member and elastic member with a ball.
Hasegawa (US PgPub No. 2010/0182696) teaches optical axis with movement member and elastic member with a ball.
Nagano (US PgPub No. 2020/0225503) teaches optical axis with movement member and elastic member with a ball.
LIM (US PgPub No. 2021/0215902) teaches optical axis with movement member and elastic member with a ball.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
09/21/2021Primary Examiner, Art Unit 2696